
	

113 S1450 IS: To amend the Internal Revenue Code of 1986 to impose an ad valorem excise tax on certain passenger cruise voyages, and for other purposes.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1450
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  ad valorem excise tax on certain passenger cruise voyages, and for other
		  purposes.
	
	
		1.Excise tax on gross receipts
			 derived from cruises
			(a)In
			 generalSubchapter B of chapter 36 of the Internal Revenue Code
			 of 1986 is amended by inserting after section 4472 the following:
				
					IIAd
				valorem tax
						
							Sec. 4476. Imposition of tax.
							Sec. 4477. Definitions.
						
						4476.Imposition of
				tax
							(a)In
				generalIn addition to any other tax, there is hereby imposed a
				tax of 5 percent of the allocable amount with respect to any covered passenger
				cruise.
							(b)By whom
				paidThe tax imposed by this section shall be paid by the person
				providing the covered passenger cruise.
							4477.DefinitionsFor purposes of this section—
							(1)Covered
				passenger cruise
								(A)In
				generalThe term
				covered passenger cruise means a voyage of a commercial passenger
				cruise vessel—
									(i)that extends over 1 or more nights,
				and
									(ii)during which passengers embark or disembark
				the vessel in the United States.
									(B)Exceptions for
				certain voyagesSuch term shall not include any voyage—
									(i)on any vessel
				owned or operated by the United States, a State, or any subdivision
				thereof,
									(ii)which occurs
				exclusively on the inland waterways of the United States, or
									(iii)in which a
				vessel in the usual course of employment proceeds, without an intervening
				foreign port of call from one port or place in the United States to the same
				port or place or to another port or place in the United States.
									(2)Passenger
				cruise vessel
								(A)In
				generalThe term passenger cruise vessel means any
				passenger vessel—
									(i)having berth or
				stateroom accommodations for at least 250 passengers, and
									(ii)that is used in
				the business of carrying passengers for hire.
									(B)ExceptionsSuch
				term shall not include any ferry, recreational vessel, sailing school vessel,
				small passenger vessel, offshore supply vessel, or any other vessel determined
				under regulations by the Secretary to be excluded from the application of this
				part.
								(C)DefinitionsAny
				term used in this section which is used in chapter 21 of title 46, United
				States Code, shall have the meaning given such term under section 2101 of such
				title.
								(3)Allocable
				amountThe term allocable amount means—
								(A)in the case in
				which a majority of the passengers on any covered passenger cruise embark or
				disembark in the United States, 100 percent of the gross receipts attributable
				to such covered passenger cruise, and
								(B)in any other
				case, 50 percent of the gross receipts attributable to such covered passenger
				cruise.
								(4)United
				StatesThe term United States includes any
				possession of the United
				States.
							.
			(b)Conforming
			 amendmentSubchapter B of chapter 36 of the Internal Revenue Code
			 of 1986 is amended by striking all preceding section 4471 and inserting the
			 following:
				
					BTransportation by
				water
						
							Part I—Per passenger tax
							Part II—Ad valorem tax
						
						IPer
				passenger tax
							
								Sec. 4471. Imposition of tax.
								Sec. 4472. Definitions.
							
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to voyages
			 made after the date of the enactment of this Act.
			2.Intermodal
			 Infrastructure Trust Fund
			(a)In
			 generalSubchapter A of Chapter 98 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
				
					9512.Intermodal
				Infrastructure Trust Fund
						(a)Creation of
				trust fundThere is hereby established in the Treasury of the
				United States a trust fund to be known as the Intermodal Infrastructure
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to the Intermodal Infrastructure Trust Fund in this section or section
				9602(b).
						(b)Transfers to
				Intermodal Infrastructure Trust FundThere are hereby
				appropriated to the Intermodal Infrastructure Trust Fund amounts equivalent to
				the taxes received in the Treasury under section 4471.
						(c)Expenditures
				from Intermodal Infrastructure Trust FundAmounts in the
				Intermodal Infrastructure Trust Fund shall be available, as provided in
				appropriations Acts, for transportation improvement, including—
							(1)the construction
				or improvement of—
								(A)passenger or
				freight rail lines,
								(B)highways,
								(C)bridges,
								(D)airports,
								(E)air traffic
				control systems,
								(F)port or marine
				facilities,
								(G)inland
				waterways,
								(H)transmission or
				distribution pipelines,
								(I)public
				transportation facilities or systems,
								(J)intercity
				passenger bus or passenger rail facilities or equipment, and
								(K)freight rail
				facilities or equipment, and
								(2)planning,
				preparation, or design of any project described in paragraph
				(1).
							.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of Chapter 98 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 9512. Intermodal Infrastructure Trust
				Fund.
					
					.
			
